DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: host and display in claim 1, 2, 5, 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

in [0039] – “The host 100 may include a processor 101, a MIPI transmitter (MIPI Tx) 102, and a VC transmitter 103.”  The corresponding structure is considered to be, for example, the processor 101.  
in [0078] – “The display 300 may be implemented as a liquid crystal display (LCD), a light-emitting diode (LED) display, an organic LED (OLED) display, or an active-matrix OLED (AMOLED) display.”  The corresponding structure is considered to be, for example, an LCD.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10; 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. U.S. Patent No. 10,467,951 in view of Kim et al. U.S. Pub. No. 2016/0027146 (hereinafter Kim’146), Lee et al. U.S. Patent No. 9,892,483 and Kim et al. U.S. Pub. No. 2018/0277034.  
Re:  claims 1 and 10, Bae teaches … a display driver IC having a processor coupled to the host through a first interface and a second interface (“… the first processor 110 may transmit data associated with an image… through a first channel 111… For example, the first channel 111 may be a high speed serial interface (HiSSI), and the second channel 112 may be a low speed serial interface (LoSSI).”; Bae,  col. 6, lines 4-8, col. 7, lines 19-22, Fig. 1)
Fig. 1 illustrates that the first processor 110 and the second processor 120 (which are considered to be the processor coupled to the host), are coupled to the display driving 
Bae is silent, however, Kim’146 teaches and configured to select from among a first processing path or a second processing path to output a data signal through the selected first or second processing path based on the image data; (“Whether the second display data FDATA2 is output by being stored in or bypassing the second memory 150 may be determined, for example, according to the type of the second display data FDATA2 or an operation mode.  For example, when the second display data FDATA2 is data corresponding to a moving image (e.g., a video), and the display driver 100 operates in a moving image (e.g., video) mode, the second display data FDATA2 may bypass the second memory 150.  When the second display data  FDATA2 is data corresponding to a still image, and the display driver 100 operates in a still image mode, the second display data FDATA2 may be output by being stored in the second memory 150.”; Kim’146, [0115], Fig. 4)
Fig. 4 illustrates that when the second display data is video data (data signal) and the display driver is in video mode, the processing path that bypasses the GRAM (frame buffer) is selected (second processing path).  When the second display data is a still image (data signal) and the display driver is in still image mode, the processing path that stores the image in the GRAM (frame buffer) is selected (first processing path).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Bae by adding the feature of select from among a first processing path or a second processing path to output a data signal 
Bae teaches and a display configured to display an image based on the data signal, (“The display panel 150 may receive a signal associated with the main image or the additional image from the display driver integrated circuit 130 and may output the signal.”; Bae, col. 7, lines 4-6)
The display panel displays, for example, the main image based on the received signal (data signal).  
wherein the host is configured to output the image data and the timing control signal through any one of the first interface and the second interface depending on a display mode. (“… the first processor 110 may provide data processed by a specified algorithm to the display driver integrated circuit 130.  For example, the first processor 110 may compress screen frame data with a specified algorithm and may provide the compressed screen frame data to the display driver integrated circuit 130 at a high speed… the first processor 110 may transmit data associated with an image… output together with the main image to the display driver integrated circuit 130 through a first channel 111… the first channel may be a high speed serial interface (HiSSI) and the second channel 112 may be a low speed serial interface (LoSSI).”; Bae, col. 5, lines 63-67, col. 6, lines 4-8, col. 7, lines 19-22)  
The first processor (host) outputs frame data (image data) at a high speed (timing data) 
Bae is silent, however, Lee teaches 
1. (Currently Amended) An electronic device, comprising:  a host configured to output image data and a timing control signal in response to an image intended to be displayed; (“The host 200 may control an operation of the timing controller 300.  The host 200 and the timing controller 300 may communicate with each other via a MIPI interface 220… The host 200 includes… a MIPU master side transmission interface 210 (hereinafter, referred to as an MIPU TX 210)… The MIPI TX 210 includes one clock lane module and one or more data lane modules… The MIPI RX 310 may receive the MIPI clock signal CLK and the MIPI data DATA0, DATA1,… and the like from the host 200 via the MIPI interface 220.  The MIPI RX 310 may transmit MIPI data received via the MIPI interface 220 in a video stream.”; Lee, col. 6, lines 5-7, lines 21-29, col 7, lines 63-67, Figs. 1-2)  
Fig. 1 illustrates that the host includes a transmission interface 210 that is used to transmit clock signals (timing control signals) and image data such as DATA0 and DATA1 (image data to be displayed).   Lee can be combined with Bae such that the host of Lee includes first processor and the second processor of Bae.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Bae by adding the feature of An electronic device, comprising:  a host configured to output image data and a timing control signal in response to an image intended to be displayed, in order to enable the operation mode to transit from LP mode to HS mode so that the clock lane module is controlled and the MIPI RX can maintain the HS mode, as taught by Lee. (col. 8, lines 52-58)  
wherein the processor of the display driver IC is configured to operate in a video mode in response to the image data being output in the display mode corresponding to the first interface (“The display driving device 120 may input the image data DATA to the pixels of the display panel 130, according to the first vertical sync signal Vsync1 and the first horizontal sync signal Hsync1 transmitted by the processor 110, when operating in a video mode of the MIPI… even when the display deriving device 120 operates in the video mode of the MIPI, the display driving device 120 may input the image data DATA to the pixels of the display panel 130, according to the second vertical sync signal Vsync2 and the second horizontal sync signal Hsync2 generated by the display driving device 120, if necessary.”; Kim, [0047], [0048], Fig. 5)
The display driving device 120 and the processor 110 are operating in the video mode of the MIPI.  In video mode, the image data is output to the display panel (display mode) corresponding to the first path (interface) that includes MIPI RX 121, sync signal generator 123, timing controller 124, gate driver 125, source drive r126 and the display panel 130. Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Bae by adding the feature of the processor of the display driver IC is configured to operate in a video mode in response to the image data being output in the display mode corresponding to the first interface, in order to significantly reduce a brightness deviation of the display panel by securing a sufficient amount of time to input the image data to the pixels of the display panel, as taught by Kim. ([0046], [0048])  
Bae teaches wherein the processor of the display driver IC is configured to operate in a standby mode in response to the image data being output in the display mode corresponding to the second interface, (“The first processor 110 may transmit image data associated with a background image to be output through the display panel 150, to the display driver integrated circuit 130.  The display driver integrated circuit 130 may store the image data in a first graphic random access memory (RAM) (or first memory area) 135… the method further includes operating, by the display driver integrated circuit, the display based on the first image data and the second image data if the processor is in an inactive state… the display driver integrated circuit 130 may store image data in the first graphics RAM 135.  An image stored in the first graphics RAM 135 may be used as a main image (or background image).  The main image (or background image) may be continuously output in the same form during a specified time or until a specified event occurs.  For example, the main image (or background image) may be maintained until an event that the first processor 110 is out of a sleep state occurs or until an event that a user changes the background image occurs.”; Bae, col. 5, lines 36-41, col. 10, lines 6-9, lines 56-67, Fig. 1)
The display driver integrated circuit operates the display, when the processor is in an inactive state (standby mode), in response to the main image being continuously output in the same form (in response to an image being output in the display mode) according to the second interface 112, until an event occurs, such as the first processor leaving the sleep state (standby mode).  
Bae is silent, however, Kim’146 teaches wherein the display driver IC includes a frame buffer configured to store the image data, (“Referring to Fig. 1, the display system 1000 may include… a display driver 20 (e.g., a display driving IC (DDI))… the display driver 100 may further include a second memory 150 (e.g., a graphic RAM, GRAM)… The second memory 150 may store and output the second display data FDATA2 provided from the host processor… The second memory 150 may be referred to as a graphic RAM, GRAM or a frame memory.”; Kim’146, [0074], [0102], [0113], Figs. 1 and 4)
Fig. 4 illustrates a display driving IC 100 that includes a GRAM 150, which can be a frame memory (frame buffer) that stores second display data FDATA, which can be a moving image (video) or a still image.  
and wherein the first processor path is via the frame buffer and the second processing path is not via the frame buffer. (“For example, when the second display data FDATA2 is data corresponding to a moving image (e.g., video), and the display driver 100 operates in a moving image (e.g., video) mode, the second display data FDATA2 may bypass the second memory 150.  When the second display data FDATA2 is data corresponding to a still image, and the display driver 100 operates in a still image mode, the second display data FDATA2 may be output by being stored in the second memory 150.”; Kim’146, [0115], Fig. 4)
Fig. 4 illustrates that there are two processing paths for the FDATA2.  Path 1 is via the GRAM (frame buffer) and the path 2 bypasses the GRAM (not via the frame buffer).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Bae by adding the feature of wherein the display driver IC includes a frame buffer configured to store the image data, and wherein the first processor path is via the frame buffer and the second processing path 
Re:  claims 9 and 18, Bae teaches
9. (Original) The electronic device according to claim 1, wherein: the first interface is a Mobile Industry Processor Interface (MIPI), and the second interface is an independent transmission line that is different from the first interface. (“The interface module 210 may include a high speed serial interface (HiSSI) 211, and a low speed serial interface (LoSSI) 212.  The HiSSI 211 may include a mobile industry processor interface (MIPI)… The LoSSI (e.g., a serial peripheral interface (SPI) and an inter-integrated circuit (12C) 212 may receive the control signal from the first processor 110 or the second processor 120 and may provide the control signal to the sub display driver integrated circuit 140.”; Bae, col. 7, lines 38-42, lines 58-62, Fig. 2) 
Fig. 2 illustrates that the interface module 210 includes a high speed serial interface HiSSI 211, which includes a mobile industry processor interface (MIPI).  The interface module also includes a low speed serial interface LoSSI 212, which is considered to be an independent transmission line that is different from the first interface.  
Claims 2, 3, 5-8 and 11, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Kim’146, Lee and Kim as applied to claims 1 and 10 above, and further in view of Cha et al. U.S. Patent No. 8,878,995.  
Re:  claims 2 and 11, Bae is silent, however, Cha teaches
2. (Original) The electronic device according to claim 1, wherein the host is configured to output the image data and the timing control signal through the first interface when the image data is video image data, and to output the image data and the timing control signal through the second interface when the image data is still image data. (“The command mode may be performed when the mode change command MCC[1:0] is “00,” which is the operation mode in which the still image signal SI is transmitted to the display 3000 using elements 2204-1, 2204-2, 2204-3, and 2204-4 included in a first interface 2204.  In the command mode, the still image signal SI is transmitted to the display 3000 through a first path PATH1 illustrated in Fig. 20, 25, or 28… The video mode without memory, which is performed when the mode change command MCC[1:0] is “10,” is the operation mode in which the moving image signal M1 may be transmitted to the display 3000 using the second switching circuit 2206-1 included in a second interface 2206 and bypassing the memory 2204-03.  In the video mode without memory, the moving image signal M1 may be transmitted to the display 2300 through a second path PATH2 illustrated in Fig. 20 or 25”; Cha, col. 22, lines 37-44, lines 56-64, Figs. 20, 25 and 28)
Fig. 20 illustrates that, in the command mode, the still image signal is transmitted to the display through a first path PATH1, using elements 2204-1, 2204-2, 2204-3, and 2204-4 included in a first interface (second interface).  Fig. 20 also illustrates that, in video mode without memory, the moving image signal may be transmitted to the display through a second path PATH2, using a second switching circuit included in a second interface (first interface).  (“… an operation method of a display driver, including generating a count value by counting a period of a synchronization signal related to a synchronization packet received from a host, receiving a mode change command from the host, the mode change command signal indicating a change from a video mode transmitting first image data to a display by bypassing a frame memory to a command mode transmitting second image data to the display through the frame memory, and generating an internal synchronization signal having a period substantially equal to the period of the synchronization signal by using the count value based on the mode change command after a last pulse of the synchronization signal is generated.  A time interval between the last pulse and a first pulse of the internal synchronization signal is equal to the period of the synchronization signal.”; Cha, col. 1, lines 46-61).  When there is a mode change, for example, from a video mode to a command mode (or from a command mode to a video mode), the host transmits a synchronization signal based on the mode change command (timing control signal) along with the image signal.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Bae by adding the feature of the host is configured to output the image data and the timing control signal through the first interface when the image data is video image data, and to output the image data and the timing control signal through the second interface when the image data is still image data, in order to increase the battery life of a mobile communication device, as taught by Cha. (col. 1, lines 41-42)  
Re:  claims 3 and 12, Bae teaches 
3. (Original) The electronic device according to claim 2, wherein the still image data is image data for Always on Display (AoD). (“… the image output method and the electronic device supporting the same may minimize and/or reduce an operation of an application processor in an always on display (AOD) type output state, thereby reducing power consumption.”; Bae, col. 2, lines 9-13)

Re:  claim 5, Bae teaches
5. (Currently Amended) The electronic device according to claim  2, wherein when the image data is received through the first interface, the display driver IC is configured to generate the data signal from the image data and to output the data signal to the display. (“For example, the image data may be compressed by a specified algorithm for rapid transmission and may be transmitted through the first channel 111.  The image processing module 230 may decompress the compressed image and may provide the decompressed image to the display panel 150”; Bae, col. 8, lines 16-21, Fig. 2) 
Image data is received by the display driver integrated circuit through the first channel (first interface).  The display driver integrated circuit decompresses the received image data (generates the data signal from the image data) and provides this decompressed image data to the display panel (output the data signal to the display).  
Re:  claims 6, Bae teaches6. (Currently Amended) The electronic device according to claim  2, wherein when the image data is received through the second interface, the display driver IC is configured to store the image data in the frame buffer and to generate the data signal by reading the image data from the frame buffer. (“… in the case where a first frame being currently output is the same as a second frame to be output next to the first frame, the first processor 110 may not transmit additional image data to the display driver integrated circuit 130.  In this case, the display driver integrated circuit 130 may continuously output a still image stored in the first graphics RAM 135 of the display driver integrated circuit 130.”; Bae, col. 5, lines 53-60, Fig. 1)
Fig 1 illustrates that the display driver integrated circuit stores image data in the first graphics RAM (frame buffer).  And, the frame buffer is read to generate the data signal for display.  Bae is silent, however, Cha teaches that the image data is received through the second interface.  (“The command mode may be performed when the mode change command MCC[1:0] is “00,” which is the operation mode in which the still image signal SI is transmitted to the display 3000 using elements 2204-1, 2204-2, 2204-3, and 2204-4 included in a first interface 2204.  In the command mode, the still image signal SI is transmitted to the display 3000 through a first path PATH1 illustrated in Fig. 20, 25, or 28…”; Cha, col. 22, lines 37-44, Figs. 20, 25 and 28)
Fig. 20 illustrates that, in the command mode, the still image signal is transmitted to the display through a first path PATH1, using elements 2204-1, 2204-2, 2204-3, and 2204-4 (memory GRAM OR frame buffer) included in a first interface (second interface).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Bae by adding the feature of when the image data is received through the second interface, the display driver IC is configured to store the image data in the frame buffer and to generate the data signal by reading the image data from the frame buffer, in order to increase the battery life of a mobile communication device, as taught by Cha. (col. 1, lines 41-42)  
Re:  claims 7, Bae teaches
7. (Currently Amended) The electronic device according to claim 6, wherein when the image data is received through the second interface, the display driver IC is configured to generate  the timing control signal and to output the data signal to the display based on the timing control signal. (“The display driver integrated circuit 130 may be a driver circuit for outputting an image through the display panel 50.  The display driver integrated circuit 130 may receive the image data from the first processor 110 or the second processor 120 and may output the image through image conversion… ”; Bae, col. 6, lines 31-36, Fig. 2) 
image data is received by the display driver integrated circuit through a second interface of the second processor and outputs the data to the display based on timing control. 
Re:  claims 8, Bae teaches
8. (Currently Amended) The electronic device according to claim 7, wherein the image data and the timing control signal  are output once through the second interface while the still image data is being displayed. (“… in the case where a first frame being currently output is the same as a second frame to be output next to the first frame, the first processor 110 may not transmit additional image data to the display driver integrated circuit 130.  In this case, the display driver integrated circuit 130 may continuously output a still image stored in the first graphics RAM 135 of the display driver integrated circuit 130… An image stored in the first graphics RAM 135 may be used as a main image (or background image).  The main image (or background image) may be continuously output in the same form during a specified time or until a specified event occurs.  For example, the main image (or background image) may be maintained until an event that the first processor 110 is out of a sleep state occurs or until an event that a user changes the background image occurs.”; Bae, col. 5, lines 53-60, col. 10, lines 59-67, Fig. 4A)  
When the timing control signal indicates a sleep state, the main image or background 
Re:  claim 14, Bae teaches 
14. (Currently Amended) The method according to claim  11, wherein outputting the data signal through the selected first or second processing path comprises:  generating the data signal from the image data when the image data is received through the first interface; and outputting the generated data signal. (“For example, the image data may be compressed by a specified algorithm for rapid transmission and may be transmitted through the first channel 111.  The image processing module 230 may decompress the compressed image and may provide the decompressed image to the display panel 150”; Bae, col. 8, lines 16-21, Fig. 2) 
Image data is received by the display driver integrated circuit through the first channel (selected first interface).  The display driver integrated circuit decompresses the received image data (generating the data signal from the image data when the image data is received through the first interface) and provides this decompressed image data to the display panel (outputting the generated data signal).  

Allowable Subject Matter
Claim 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art teaches or suggests, from claim 15:  “wherein outputting the data signal through the first or second processing path further comprises:  storing the image data in the frame buffer when the image data 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“In rejecting claims 1 and 10, the Office action relies primarily on Bae, apparently equating the display driving circuit 130 shown, for example in Fig. 1 of Bae to the display driver IC recited in claims 1 and 10… Bae however, appears to be entirely silent regarding the display driving circuit 130 selecting from among a first or second processing path and outputting a data signal through the selected first or second processing path based on image data.  Thus, Bae does not appear to disclose or even suggest each of features of claims 1 and 10 as presently amended.”
Examiner disagrees.  Reference Kim’146 teaches this limitation.  Kim’146 teaches, “Whether the second display data FDATA2 is output by being stored in or bypassing the second memory 150 may be determined, for example, according to the type of the second display data FDATA2 or an operation mode.  For example, when the second display data FDATA2 is data corresponding to a moving image (e.g., a video), and the display driver 100 operates in a moving image (e.g., video) mode, the second display .  
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.  Applicant argues: 
“Additionally, amended claims 1 and 10 recite, in relevant part, “wherein the display driver IC includes a frame buffer configured to store the image data, and wherein the first processing path is via the frame buffer and the second processing path is not via the frame buffer.”… Bae, however, does not appear to disclose or even suggest the above feature.”  
Examiner disagrees.  Reference Kim’146 teaches this limitation.  Kim’146 teaches, “Referring to Fig. 1, the display system 1000 may include… a display driver 20 (e.g., a display driving IC (DDI))… the display driver 100 may further include a second memory 150 (e.g., a graphic RAM, GRAM)… The second memory 150 may store and output the second display data FDATA2 provided from the host processor… The second memory 150 may be referred to as a graphic RAM, GRAM or a frame memory.” (Kim’146, [0074], [0102], [0113], Figs. 1 and 4).  Fig. 4 illustrates a display driving IC 100 that .  
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.  Applicant argues: 
“… none of the other cited references, including Lee and Cha, appear to cure the deficiencies of Bae to reject claims 1 and 10, and there is no apparent reason why a person having ordinary skill in the art would have modified the disclosures of the cited references to arrive at the embodiments of claims 1 and 10.  Accordingly, Applicant respectfully requests that the rejections of claims 1 and 10 be withdrawn and that claims 1 and 10 be allowed..”  
Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  For example, for Kim’146, the reason to combine is to enable the display driver IC to drive the display panel based on display data transmitted by the host processor, as taught by Kim’146. ([0122]).  For Lee, the reason to combine is to enable the operation mode to transit from LP mode to HS mode so that the clock lane module is controlled and the MIPI RX can maintain the HS mode, as taught by Lee. (col. 8, lines 52-58).  And, for Kim the reason to combine is to significantly reduce a brightness deviation of the display panel by securing a sufficient amount of time to input the image data to the pixels of the display panel, as taught by Kim. ([0046], [0048]).  Please see the rejections for claims 1 and 10.  
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.  Applicant argues: 
“… because clams 2-3, 5-9, 11, 12, and 14-18 depend, either directly or indirectly, from claim 1 or 10, they incorporate all of the terms and limitations of claim 1 or claim 10 in addition to the other limitations, which together further patentably distinguish these claims over the art of record when considered as a whole.  Therefore, Applicant respectfully requests that the rejection of claims 2-9 and 11-18 be withdrawn and that these claims be allowed as well.”  
Examiner disagrees.  Claims 1 and 10 as well as claims 22, 3, 5-12 and 14-18 have been rejected.  Please see the corresponding rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Donna J. Ricks/Examiner, Art Unit 2612 

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612